Citation Nr: 0727838	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  04-31 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had more than seven years of active military 
service, to include service from March 1946 to December 1947 
and from April 1950 to April 1953.  He received the Combat 
Infantryman Badge and Purple Heart Medal in connection with 
service in the Korean War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004, rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, which denied entitlement to 
service connection for PTSD.  

The veteran provided testimony at a hearing before the 
undersigned via video conference technology in January 2006.  
A transcript of that hearing has been associated with the 
claims folders.

The veteran's testimony indicates that he is claiming service 
connection for a psychiatric disability in addition to PTSD.  
The issue of entitlement to service connection for a 
psychiatric disorder other than PTSD, has not been 
adjudicated, and is therefore again referred to the RO for 
appropriate action. 

In April 2006, the Board reopened a claim of entitlement to 
service connection for functional disturbance of the upper 
gastrointestinal tract and remanded this issue and the issue 
of entitlement to service connection for PTSD for further 
development.

In April 2007, the Board granted a motion to advance this 
appeal on its docket.

In April 2007, the Board denied the veteran's claim for 
entitlement to service connection for a gastrointestinal 
disability claimed as functional disturbance of the upper 
gastrointestinal tract and remanded the issue of entitlement 
to service connection for PTSD for further development.


FINDING OF FACT

The veteran does not meet the criteria for a diagnosis of 
PTSD. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter dated in May 2006, the RO informed the veteran of 
the evidence needed to substantiate the claim, what medical 
or other evidence he was responsible for obtaining, and what 
evidence VA would undertake to obtain.  The letter told the 
veteran that he was to let VA know about any evidence or 
information that he thought would support his claim.  This 
notice served to inform him of the need to submit relevant 
evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
        
The May 2006 letter contained notice as to the elements 
required by Pelegrini and Dingess.

There was a timing deficiency with the May 2006 letter, 
because it was provided after the initial evaluation of March 
2004.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The timing deficiency was remedied by the readjudication of 
the claim after the notice was provided.  Id.

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran has not reported any missing VA or private 
medical records that need to be obtained, and the Board is 
not aware of any such records.  

Additionally, per the April 2007 Board remand instructions, 
the veteran underwent a VA examination in June 2007 for an 
evaluation of his claimed PTSD.  The Board is unaware of any 
additional evidence that could assist the veteran in 
substantiating his claim.
  
Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See Cohen v. Brown, 10 Vet. App. 128, 139-143 
(1997); 38 C.F.R. § 3.304(f) (2006). 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran "engaged 
in combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f) 
(2006).  Participation in combat, a determination that is to 
be made on a case-by-case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (1999).

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be consistent with circumstances, 
conditions, or hardships of service.  See 38 U.S.C.A. § 
1154(b); Cohen v. Brown, at 146-47; Zarycki v. Brown, at 98; 
38 C.F.R. § 3.304(f).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Factual Background

The veteran's service medical records are negative for any 
psychiatric findings.  He received a gunshot wound to his 
left leg as a result of enemy small arms fire in April 1951.

In his November 2003 claim, the veteran stated that he had 
problems with drinking, a failed marriage and employment 
problems when he returned home from Korea as a result of 
PTSD.  In a November 2003 statement, the veteran reported 
witnessing the injuries and deaths of his fellow troops, a 
napalm incident at Kap Youg Ni, a parachute jump and several 
"near misses".  The veteran stated that in 1998 he had a 
very bad period of depression and had suffered from 
nightmares and flashbacks.

In March 2004 the veteran underwent a VA examination for 
PTSD.  The veteran reported combat stressors including night 
patrols, raids and bombings of Chinese troops with Napalm and 
a period of time where he witnessed several of his friends 
killed or injured.  During this time period he also sustained 
his leg injury.  The veteran reported nightmares 2 to 3 times 
a month where he was "chasing Koreans or Chinese troops".  
He also occasionally reacted to noises.  He endorsed some 
mild symptoms of depression.  The veteran completed the 
Mississippi Scale for combat related PTSD, the Beck Inventory 
and the SCL-90-R.  On the Mississippi Scale he scored 87 
which was below the cutoff for general screening.  On the 
Beck Inventory he scored a 9 which indicated very few 
depressive symptoms.  On the SCL-90, he scored 63 and many of 
the symptoms he endorsed were consistent with the problems of 
aging.  The diagnosis was depressive disorder, not otherwise 
specified (NOS).  The examiner concluded that the veteran did 
not meet the criteria for PTSD in terms of full symptom 
presentation.  While he did have a few symptoms consistent 
with the diagnosis, they did not appear to occur with enough 
frequency or intensity to warrant a diagnosis.  He did 
however describe some symptoms of depression.

In April 2004 the veteran presented to the Pittsburgh VA 
Medical Center (VAMC) for outpatient treatment.  He 
reportedly had no formal psychiatric history.  The diagnosis 
was depression disorder not otherwise specified (NOS) Anxiety 
disorder NOS was ruled out but PTSD was considered.

In a September 2004 statement, the veteran reported that he 
still experienced night sweats and nightmares.

In a November 2004 statement a fellow veteran stated that he 
served with the veteran during the Korean War.  He added that 
the veteran was more affected by the killing and bloody gore 
of combat than most others in their platoon.  

In January 2005 the veteran underwent a PTSD screen.  The 
screen was positive.

In May 2005 the veteran presented to the Pittsburgh VAMC for 
management of his chronic illnesses.  The diagnosis was 
hypertension, sleep apnea, PSA elevation, depression, PTSD, 
Barrett's Esophagus and gastroesophageal reflux disease.

In September 2005 the veteran presented for individual 
therapy at the Pittsburgh VAMC.  The diagnosis was anxiety 
disorder NOS, with features of generalized anxiety and PTSD.  
A Global Assessment Functioning (GAF) score of 65 was 
reported.

At his January 2006 hearing, the veteran stated that he 
experienced nightmares and was being treated once a month by 
a psychologist for his symptoms.

In April 2006 the veteran presented for individual therapy at 
the Pittsburgh VAMC.  The diagnosis was general anxiety 
disorder.

Also in April 2006, the veteran presented to the Pittsburgh 
VAMC for an annual PTSD screen.  The screen was negative.

In June 2006 the veteran presented for individual therapy at 
the Pittsburgh VAMC.  The diagnosis was again generalized 
anxiety disorder.

In June 2007 the veteran underwent a VA examination to 
determine whether he met the criteria for a diagnosis of 
PTSD.  The examiner noted that since 2004 the veteran had 
been involved in counseling to address symptoms of anxiety.  

Diagnoses provided by the veteran's psychiatrist and 
psychologist were noted to have included anxiety NOS with 
features of generalized anxiety and PTSD, generalized anxiety 
disorder, and depressive disorder NOS with some symptoms of 
PTSD.  The examiner noted that while a progress note of Dr. 
Marcario in May 2004 initially diagnosed the veteran with 
PTSD, it was changed to Generalized Anxiety Disorder.  The 
veteran had also not been diagnosed with PTSD by either Dr. 
Marcario or Dr. Bulgarelli.  

The examiner observed that while PTSD was listed as a 
diagnosis in one primary care medical note in May 2005 by Dr. 
Syed, no PTSD diagnosis was found in subsequent medical 
treatments notes by the same physician.  

On examination, the veteran's psychomotor activity was 
normal.  The diagnosis was generalized anxiety disorder.  A 
GAF score of 65 was reported.  The examiner concluded that 
the veteran's psychiatric symptoms did not meet the criteria 
for a diagnosis of PTSD.  The veteran met criterion A 
(traumatic stressor) in the form of military combat, and 
Criterion B (re-experience nightmares, intrusive thoughts); 
but did not fully meet Criterion C (avoidance) or D 
(arousal).  His symptoms were found to be more consistent 
with a diagnosis of generalized anxiety disorder which was 
not in any way related to his military service. 

In a July 2007 statement, the veteran's company commander 
stated that the veteran suffered stress in combat and had 
suffered from PTSD for many years.  

Analysis

The veteran has received wounds and decorations demonstrating 
his participation in combat.  As his claimed stressors are 
combat related, no credible supporting evidence of the 
stressors is required.  See Cohen v. Brown, supra.

While, some mental health professionals have initially 
concluded that the veteran met the criteria for a diagnosis 
of PTSD, the most recent and detailed evidence is to the 
effect that he did not.

It is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

The mental health professionals who found PTSD did not 
conduct testing, review the claims folder or discuss how the 
veteran met the DSM-IV criteria for that diagnosis.  Several 
of these mental health professionals subsequently discarded 
the diagnosis of PTSD.

The VA examiners did review the claims folder, conduct 
testing and discuss the DSM-IV criteria.  The examination 
reports contain a great deal more information and detail than 
the treatment records that provide findings of PTSD.

For these reasons the VA examination reports have greater 
probative weight than the treatment reports.

The Board acknowledges the veteran's own statements and the 
buddy statements contending that he has PTSD.  However, as 
lay persons, they are not competent to provide a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); cf. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
Jul. 3, 2007) (The conclusion that "competent medical 
evidence is required the determinative issue involves either 
medical etiology or a medical diagnosis" is too broad.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional).  Here a lay person 
would not be competent to say that he met the very specific 
criteria for a diagnosis of PTSD.

As the preponderance of the evidence is against finding a 
current diagnosis of PTSD, the veteran's claim must be 
denied.  38 C.F.R. § 3.304(f) (2006).  As the preponderance 
of the evidence is against the veteran's claim, the doctrine 
of reasonable doubt is not applicable.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


